Title: Thomas Jefferson to Martin Oster, 2 August 1811
From: Jefferson, Thomas
To: Oster, Martin


          
                  Sir 
                   
                     Monticello 
                     Aug. 2. 11.
           
		  
		  
		  
		  
		   
		  I have lately recieved a letter from M. de Beauvois of Paris stating the claims of Madame Beauvois to the property of her brother M. Piernetz, in the county of New Kent, claimed & held by a mr Ratcliffe of that county, under a supposed will of m 
                  Piernetz.
			 
		  mr Beauvois requests me to counsel his friend and agent M. Pauly how to proceed in maintaining his claims, and says he lives in Louisa near Staunton. this error in our geography renders it impossible for me to find M. Pauly, in order to assure him of my dispositions to be useful to M. de Beauvois, & with that view to offer any services I can render. as I find by M. de Beauvois’ letter that you have been so kind as to give him information on this subject, I have presumed you would do the further favor to us both to furnish me with the address of M. Pauly, to enable me to make him a tender of my assistance in this case. I pray you to excuse this trouble on behalf of M. de Beauvois and to accept the assurances of my esteem & respect.
          
            Th:
            Jefferson
        